Citation Nr: 0200869	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-11 067	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969, including a period of service in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO which 
denied the claim of service connection for PTSD.  In March 
2000, the RO received the veteran's notice of disagreement.  
He was issued a statement of the case in April 2000 and he 
submitted a substantive appeal in May 2000.  The veteran had 
a Board hearing in October 2001.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

This legislation also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  Id.

The veteran claims that he has PTSD due to service in 
Vietnam.  During the course of the appeal, he reported 
receiving treatment for PTSD from the Department of Social 
Services in Loundon County, and the VA medical center (MC) in 
Martinsburg, VA.  A review of the claims file shows that we 
have records from the Vet Center and VA outpatient treatment 
reports covering the period from 1999 to 2000.  However, 
records from the Department of Social Services in Loundon 
County have not been associated with the claims file.  The RO 
should make attempts to obtain these records as well as any 
other psychiatric treatment records identified by the 
veteran.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

The Board notes that the record does not show and the veteran 
does not assert that he was engaged in combat with the enemy.  
Consequently, verification of the veteran's alleged stressors 
is required.  38 C.F.R. § 3.304(f); Fossie v. West, 12 
Vet.App. 1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); 
Doran v. Brown, 6 Vet.App. 283 (1994).  The veteran should be 
given further opportunity to present any evidence related to 
his claimed service stressors.  Thereafter, the RO should 
make attempts to verify the stressors through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), (formerly the ESG). The veteran should then be 
scheduled for a VA examination for the purpose of determining 
whether any verified stressor(s) result in a diagnosis of 
PTSD.

The Board observes that following an April 2000 statement of 
the case, the veteran has submitted additional evidence, 
including medical reports from 1985 to 2000, service 
personnel records, and copies of multiple daily staff journal 
or duty officer's logs, of which the representative has 
declined to waive Regional Office consideration.  The RO 
should consider this evidence prior to its adjudication of 
the claim.  38 C.F.R. §§ 19.37, 20.1304 (2001).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for PTSD since 1998.  
Complete clinical records, including 
those from the Martinsburg, VA, VAMC and 
the Department of Social Services in 
Loundon County, should be obtained and 
associated with the claims file.

2.  The RO should ask the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Additionally, the RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

3.  The RO must then review the entire 
claims file, including the appellant's 
previous statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information, which might corroborate 
the veteran's alleged stressors..

4.  If the RO is unable to corroborate a 
stressor, the RO must inform the 
appellant of the results of the requests 
for information about the stressors.

5.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination 
concerning his claim of service 
connection for PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner.  The examiner must specifically 
state whether the veteran has PTSD in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

7.  Following the completion of the 
foregoing, the RO should then 
readjudicate the claim of service 
connection for PTSD, taking into 
consideration the evidence added to the 
claims file since the April 2000 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the veteran's 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




